Case 13-31055        Doc 64     Filed 02/14/19     Entered 02/14/19 13:36:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31055
         Scott G Leander
         Michele B Leander
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/02/2013.

         2) The plan was confirmed on 11/08/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/12/2015, 02/05/2016, 02/27/2017, 02/27/2017, 01/08/2018.

         5) The case was completed on 11/30/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $40,650.00.

         10) Amount of unsecured claims discharged without payment: $65,703.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31055      Doc 64       Filed 02/14/19    Entered 02/14/19 13:36:26                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $44,840.00
        Less amount refunded to debtor                          $440.00

 NET RECEIPTS:                                                                                  $44,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,056.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,056.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASSET ACCEPTANCE CORP          Unsecured      6,797.00       6,838.77         6,838.77      1,487.33        0.00
 BECKET & LEE LLP               Unsecured      2,595.00       2,595.04         2,595.04        564.38        0.00
 CAVALRY SPV I LLC              Unsecured      4,632.00       7,113.75         7,113.75      1,547.14        0.00
 COMENITY BANK                  Unsecured          21.00         21.85            21.85           4.75       0.00
 COMMUNITY BANK WHEATON         Secured           600.00        600.00           600.00        600.00        0.00
 COMMUNITY BANK WHEATON         Secured             0.00          0.00             0.00           0.00       0.00
 FEDERAL NATIONAL MORTGAGE AS   Secured             0.00          0.00             0.00           0.00       0.00
 FEDERAL NATIONAL MORTGAGE AS   Secured       11,996.00     11,995.59        11,995.59      11,995.59        0.00
 INTERNAL REVENUE SERVICE       Priority      15,000.00     15,117.78        15,117.78      15,117.78        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA     18,467.81        18,467.81       4,016.48        0.00
 LVNV FUNDING                   Unsecured      6,062.00       4,963.81         4,963.81      1,079.56        0.00
 MIDLAND CREDIT MGMT            Unsecured      6,790.00            NA               NA            0.00       0.00
 MIDLAND FUNDING LLC            Unsecured      1,452.00       6,502.85         6,502.85      1,414.28        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       1,451.63         1,451.63        315.71        0.00
 DEPENDON COLLECTION SERVICES   Unsecured         233.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          35.00           NA               NA            0.00       0.00
 CAPITAL ONE                    Unsecured          98.00           NA               NA            0.00       0.00
 CENTRAL DUPAGE HOSPITAL        Unsecured      1,525.00            NA               NA            0.00       0.00
 CENTRAL DUPAGE HOSPITAL        Unsecured      5,726.00            NA               NA            0.00       0.00
 ABC CREDIT & RECOVERY          Unsecured      1,446.00            NA               NA            0.00       0.00
 FIRSTSOURCE ADVANTAGE          Unsecured         561.00           NA               NA            0.00       0.00
 H&R ACCOUNTS                   Unsecured         767.00           NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU        Unsecured         840.00           NA               NA            0.00       0.00
 CAPITAL ONE/MENARDS            Unsecured      1,582.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         303.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         446.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-31055      Doc 64   Filed 02/14/19    Entered 02/14/19 13:36:26              Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim       Principal       Int.
 Name                           Class   Scheduled      Asserted      Allowed        Paid          Paid
 MERCHANTS CREDIT GUIDE     Unsecured         100.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE     Unsecured         375.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE     Unsecured         217.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE     Unsecured          96.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE     Unsecured         701.00           NA           NA            0.00        0.00
 CITIBANK/SEARS             Unsecured      5,415.00            NA           NA            0.00        0.00
 SKO BRENNER AMERICAN       Unsecured         167.00           NA           NA            0.00        0.00
 T MOBILE                   Unsecured          87.00           NA           NA            0.00        0.00
 T MOBILE                   Unsecured         596.00           NA           NA            0.00        0.00
 TRANSWORLD SYSTEMS         Unsecured          72.00           NA           NA            0.00        0.00
 TD AUTO FINANCE LLC        Secured           201.00        201.00       201.00        201.00         0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal               Interest
                                                       Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00              $0.00                  $0.00
       Mortgage Arrearage                          $12,595.59         $12,595.59                  $0.00
       Debt Secured by Vehicle                        $201.00            $201.00                  $0.00
       All Other Secured                                $0.00              $0.00                  $0.00
 TOTAL SECURED:                                    $12,796.59         $12,796.59                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $0.00              $0.00                  $0.00
        Domestic Support Ongoing                        $0.00              $0.00                  $0.00
        All Other Priority                         $15,117.78         $15,117.78                  $0.00
 TOTAL PRIORITY:                                   $15,117.78         $15,117.78                  $0.00

 GENERAL UNSECURED PAYMENTS:                       $47,955.51         $10,429.63                  $0.00


 Disbursements:

        Expenses of Administration                       $6,056.00
        Disbursements to Creditors                      $38,344.00

 TOTAL DISBURSEMENTS :                                                                  $44,400.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-31055        Doc 64      Filed 02/14/19     Entered 02/14/19 13:36:26            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
